


Exhibit 10.2












AMENDMENT NO. 4


Dated as of September 30, 2015 to


FACILITY LEASE (Unit 2)
dated as of August 1, 1986,
as heretofore amended,


between


U.S. BANK NATIONAL ASSOCIATION
(successor to State Street Bank and Trust Company, successor to
The First National Bank of Boston), not in its individual capacity,
but solely as Owner Trustee under a Trust
Agreement, dated as of August 1, 1986,
with Emerson Finance LLC (formerly Emerson Finance Co.)
Lessor


and


ARIZONA PUBLIC SERVICE COMPANY,
Lessee


A 5.2326% UNDIVIDED INTEREST IN
PALO VERDE NUCLEAR GENERATING STATION UNIT 2




Original Facility Lease recorded August 18, 1986, as Instrument No. 86-439438,
and Amendment No. 1, recorded November 21, 1986, as Instrument No. 86-645156,
Amendment No. 2, recorded September 16, 1987, as Instrument No. 87-579420, and
Amendment No. 3, recorded March 22, 1993, as Instrument No. 93-0165872, all in
the Maricopa County, Arizona Recorder’s Office
 
 







--------------------------------------------------------------------------------




AMENDMENT NO. 4, dated as of September 30, 2015 (this “Amendment”), to the
Facility Lease dated as of August 1, 1986, as heretofore amended, between U.S.
BANK NATIONAL ASSOCIATION (successor to State Street Bank and Trust Company,
successor to The First National Bank of Boston), not in its individual capacity,
but solely as Owner Trustee under a Trust Agreement, dated as of August 1, 1986,
with Emerson Finance LLC (formerly Emerson Finance Co.),(the “Lessor”), and
ARIZONA PUBLIC SERVICE COMPANY, an Arizona corporation (the “Lessee”).


WITNESSETH


WHEREAS, the Lessee and the Lessor have heretofore entered into a Facility Lease
dated as of August 1, 1986, as heretofore amended (the “Facility Lease”),
providing for the lease by the Lessor to the Lessee of the Undivided Interest
and the Real Property Interest (capitalized terms used in this Amendment without
definition having the respective meanings assigned thereto in Appendix A to the
Facility Lease);


WHEREAS, the Lessee has given notice of its exercise of the renewal option
permitted in Section 12(a) of the Facility Lease upon expiration of the Basic
Lease Term, which notice is irrevocable as to the Lessee as provided in Section
13(a) of the Facility Lease;


WHEREAS, the Lessee and the Lessor have agreed that, subject to the terms and
conditions hereof, the Fixed Rate Renewal Term shall end on December 31, 2033;
and


WHEREAS, the Lessee and the Lessor desire to amend the Facility Lease effective
as of the end of the Basic Lease Term as set forth in Section 1 hereof in order
to implement the foregoing;


NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


SECTION 1. Acknowledgements; Amendments.


The parties acknowledge and agree that:


(x) the Lessee has given notice of its exercise of the renewal option permitted
in Section 12(a) of the Facility Lease upon expiration of the Basic Lease Term,
which notice is irrevocable as to the Lessee as provided in Section 13(a) of the
Facility Lease;


(y) the Maximum Option Period is the period ending midnight on December 31,
2033; and


(z) the Fixed Rate Renewal Term is the period commencing on January 1, 2016, and
ending midnight on December 31, 2033.


The Lessee and the Lessor hereby amend the Facility Lease effective as of the
end of the Basic Lease Term in order to implement the foregoing as follows:


(a) Section 3(a)(iii) of the Facility Lease shall be amended and restated in its
entirety as follows:


“(iii) on June 30, 2016 and on each Basic Rent Payment date thereafter to and
including December 30, 2033, an amount equal to $4,671,699.81.”


(b) Section 12(a) of the Facility Lease (captioned “Fixed Rate Renewal Term”)
shall be amended and restated in its entirety as follows:


”Lessee has irrevocably elected to exercise its rights to renew this Facility
Lease for the period commencing on January 1, 2016, and ending midnight on
December 31, 2033 (the “Fixed Rate Renewal Term”). Such renewal shall only take
effect provided that, on January 1, 2016, (i) no Default or Event of Default
shall have occurred and be continuing hereunder, (ii) no Event of Loss or Deemed
Loss Event shall have occurred and (iii) all Notes shall have been paid in
full.”




--------------------------------------------------------------------------------






(c) The definition of Maximum Option Period in Appendix A to the Facility Lease
shall be amended and restated in its entirety as follows:


Maximum Option Period shall mean the period ending midnight on December 31,
2033.”


(d) The definition of Casualty Value in Appendix A to the Facility Lease shall
be amended and restated in its entirety as follows:


”Casualty Value, as of any date, shall mean:


(i) during the Basic Lease Term, the percentage of Facility Cost set forth
opposite such date in Schedule 2 to the Facility Lease;


(ii) during the Fixed Rate Renewal Term, the amount in dollars set forth
opposite such date in Schedule 4-Fixed Rate Renewal Term Casualty/Special
Casualty Values to the Facility Lease, attached hereto; and


(iii) during the Fair Market Renewal Term, the amount equal to:


(A) the present value (declining in semi-annual steps over such Renewal Term and
discounted at a rate of 10%) of the remaining Basic Rent payable from time to
time in respect of the Undivided Interest for such Renewal Term plus


(B) the present value of the anticipated Fair Market Sales Value of the
Undivided Interest as of the last day of such Renewal Term (increasing in
semi-annual steps over such Renewal Term and discounted at a rate of 10%)


all as set forth in a schedule to be prepared prior to the commencement of such
Renewal Term.”


(e) The definition of Special Casualty Value in Appendix A to the Facility Lease
shall be amended and restated in its entirety as follows:


”Special Casualty Value, as of any date, shall mean:


(i) during the Basic Lease Term, the percentage of Facility Cost set forth
opposite such date in Schedule 3 to the Facility Lease;


(ii) during the Fixed Rate Renewal Term, the amount in dollars set forth
opposite such date in Schedule 4-Fixed Rate Renewal Term Casualty/Special
Casualty Values to the Facility Lease, attached hereto; and


(iii) during the Fair Market Renewal Term, the amount equal to:


(A) the present value (declining in semi-annual steps over such Renewal Term and
discounted at a rate of 10%) of the remaining Basic Rent payable from time to
time in respect of the Undivided Interest for such Renewal Term plus


(B) the present value of the anticipated Fair Market Sales Value of the
Undivided Interest as of the last day of such Renewal Term (increasing in
semi-annual steps over such Renewal Term and discounted at a rate of 10%)


all as set forth in a schedule to be prepared prior to the commencement of such
Renewal Term.”






--------------------------------------------------------------------------------




(f) The Facility Lease shall be supplemented and amended to include as Schedule
4 thereto Schedule 4 attached hereto and designated as such (there being no
Schedule 1, 2 or 3 to this Amendment).
    
SECTION 2. Miscellaneous.
    
(a) Effective Date of Amendments. The amendments set forth in Section 1 hereof
shall be and become effective upon the satisfaction and discharge of the
Indenture by the parties thereto.


(b) Counterpart Execution; Original Counterpart.


This Amendment may be executed in any number of counterparts and by each of the
parties hereto on separate counterparts; all such counterparts shall together
constitute but one and the same instrument.


(c) Governing Law. This Amendment shall be governed by, and be construed in
accordance with, the laws of the state of New York, except to the extent that
pursuant to the law of the State of Arizona the law of the State of Arizona is
mandatorily applicable hereto.


(d) Concerning USBNA. U.S. Bank National Association (“USBNA”) is entering into
this Amendment solely as successor Owner Trustee under the Trust Agreement and
not in its individual capacity. Anything herein or in the Facility Lease to the
contrary notwithstanding, all and each of the representations, warranties,
undertakings and agreements herein or in the Facility Lease made on the part of
the Owner Trustee are made and intended not as personal representations,
warranties, undertakings and agreements by or for the purpose or with the
intention of binding USBNA personally but are made and intended for the purpose
of binding only the Trust Estate. This Amendment is executed and delivered by
the Owner Trustee solely in the exercise of the powers expressly conferred upon
it as trustee under the Trust Agreement; and no personal liability or
responsibility is assumed hereunder by or shall at any time be enforceable
against USBNA or any successor in trust or the Equity Participant on account of
any representation, warranty, undertaking or agreement hereunder or under the
Facility Lease of the Owner Trustee, either expressed or implied, all such
personal liability, if any, being expressly waived by the Lessee, except that
the Lessee or any Person claiming by, through or under it, making claim
hereunder or under the Facility Lease, may look to the Trust Estate for
satisfaction of the same and the Owner Trustee or its successor in trust, as
applicable, shall be personally liable for its own gross negligence or willful
misconduct. If a further successor owner trustee is appointed in accordance with
the terms of the Trust Agreement, such successor owner trustee shall, without
any further act, succeed to all the rights, duties, immunities and obligations
of the Owner Trustee hereunder and the predecessor owner trustee shall be
released from all further duties and obligations hereunder and under the
Facility Lease.


(e) Disclosure. Pursuant to Arizona Revised Statutes Section 33-404:


(i) the beneficiary of the Trust Agreement is Emerson Finance LLC (formerly
Emerson Finance Co.); the address of the beneficiary is Emerson Finance LLC,
8000 West Florissant Avenue, St. Louis, Missouri 63136, Attention of President;
and.


(ii) copy of the Trust Agreement is available for inspection at the offices of
the Owner Trustee at U.S. Bank National Association, Corporate Trust Services,
One Federal Street, 10th Floor, Boston, MA 02110, Attn: David J. Ganss.


IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 4
to Facility Lease to be duly executed by an officer thereunto duly authorized.


[The balance of this page has intentionally been left blank.]










--------------------------------------------------------------------------------




Signature page for Amendment No. 4 to Facility Lease (Lessor)
 
U.S. BANK NATIONAL ASSOCIATION (successor to State Street Bank and Trust
Company, successor to The First National Bank of Boston), not in its individual
capacity, but solely as Owner Trustee under a Trust Agreement dated as of August
1, 1986, with Emerson Finance LLC (formerly Emerson Finance Co.)
 
 
 
By: /s/ David J. Ganss
 
Name: David J. Ganss
 
Title: Vice President





ACKNOWLEDGMENT
COMMONWEALTH OF MASSACHUSETTS
)
 
) ss.
COUNTY OF SUFFOLK
)



On this 30th day of September, 2015, before me, the undersigned notary public,
personally appeared David J. Ganss as Vice President of U.S. Bank National
Association, proved to me through satisfactory evidence of identification, which
was Massachusetts Driver’s License to be the person whose name is signed on the
attached document and acknowledged to me that he signed it voluntarily for its
stated purpose.


 
Notary Public /s/ Suk Ling Ng
 
 
Name of Notary: Suk Ling Ng
Notary Public
My Comm. Expires 8-20-2021
Commonwealth of Massachusetts
 
 





               


                
                                






























    








--------------------------------------------------------------------------------




Signature page for Amendment No. 4 to Facility Lease (Lessee)


 
 
 
ARIZONA PUBLIC SERVICE COMPANY
 
 
 
By: /s/ Lee R. Nickloy
 
Name: Lee R. Nickloy
 
Title: Vice President and Treasurer







ACKNOWLEDGMENT


STATE OF ARIZONA
)
 
) ss.
COUNTY OF MARACOPA
)



This instrument was acknowledged before me this 30th day of September, 2015, by
Lee R. Nickloy, Vice president and Treasurer, of ARIZONA PUBLIC SERVICE COMPANY,
an Arizona corporation, on behalf of said corporation.


 
/s/ Charisse Jicha
 
Name: Charisse Jicha
 
Notary Public
 
My Commission Expires: December 22, 2017
 
 



















































--------------------------------------------------------------------------------




SCHEDULE 4-Fixed Rate Renewal Term Casualty/Special Casualty Values (EMERSON)




Rent
Payment Date
Amount in Dollars ($)
Rent
 Payment Date
Amount in Dollars ($)
6/30/2016        
124,958,699.35
6/30/2025
169,301,953.14
12/30/2016     
126,534,934.51
12/30/2025
173,095,350.98
6/30/2017        
128,189,981.42
6/30/2026
177,078,418.72
12/30/2017     
129,927,780.68
12/30/2026
181,260,639.85
6/30/2018        
131,752,469.91
6/30/2027
185,651,972.03
12/30/2018      
133,668,393.59
12/30/2027
190,262,870.82
6/30/2019        
135,680,113.46
6/30/2028
195,104,314.55
12/30/2019      
137,792,419.33
12/30/2028
200,187,830.47
6/30/2020        
140,010,340.48
6/30/2029
205,525,522.18
12/30/2020      
142,339,157.70
12/30/2029
211,130,098.48
6/30/2021        
144,784,415.77
6/30/2030
217,014,903.60
12/30/2021      
147,351,936.75
12/30/2030
223,193,948.97
6/30/2022        
150,047,833.78
6/30/2031
229,681,946.60
12/30/2022      
152,878,525.66
12/30/2031
236,494,344.12
6/30/2023        
155,850,752.13
6/30/2032
243,647,361.52
12/30/2023     
158,971,589.92
12/30/2032
251,158,029.79
6/30/2024
162,248,469.61
6/30/2033
259,044,231.47
12/30/2024
165,689,193.28
12/30/2033
267,324,743.23



    
























